Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129801 Page 1
                                     of 20




                              EXHIBIT 44




                                                                     Exhibit 44
                                                                    Page 1001
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129802 Page 2
                                     of 20
               Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 1 of 19




     1   LESLIE A. WULFF (CSBN 277979)
         MICAH L. RUBBO (CSBN 267465)
     2
         ANDREW SCHUPANITZ (CSBN 315850)
     3   ANN CHO LUCAS (CSBN 309026)
         United States Department of Justice
     4   Antitrust Division
         450 Golden Gate Avenue
     5
         Box 36046, Room 10-0101
     6   San Francisco, California 94102
         Telephone: (415) 934-5300
     7   Leslie. Wulff@usdoj.gov
     8
         Attorneys for the United States of America
     9
                                      UNITED STATES DISTRICT COURT
    10
                                  NORTHERN DISTRICT OF CALIFORNIA
    11
                                         SAN FRANCISCO DIVISION
    12
           UNITED STATES OF AMERICA,                          Case No. 18 CR   513
    13
                         Plaintiff,
    14
                                                              PLEA AGREEMENT
    15                   V.
    16
    17     STARKIST CO.,

    18                   Defendant.

    19
    20          The United States of America and StarKist Co. ("defendant"), a corporation organized

    21   and existing under the laws of Delaware, hereby enter into the following Plea Agreement

    22   pursuant to Rule l l(c)(l)(C) of the Federal Rules of Criminal Procedure (" Fed. R. Crim. P."):

    23                                     RIGHTS OF DEFENDANT

    24          l.      The defendant understands its rights:

    25                  (a)    to be represented by an attorney;

    26                  (b)    to be charged by Indictment;

    27                  (c)    to plead not guilty to any criminal charge brought against it;

    28                  (d)    to have a trial by jury, at which it would be presumed not guilty of the



         PLEA AGREEMENT                                   1




                                                                                                       Exhibit 44
                                                                                                      Page 1002
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129803 Page 3
                                     of 20
               Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 2 of 19




                charge and the United States would have to prove every essential element of the charged

     2          offense beyond a reasonable doubt for it to be found guilty;

     3                  (e)      to confront and cross-examine witnesses against it and to subpoena

     4          witnesses in its defense at trial;

     5                  (t)     to appeal its conviction if it is found guilty; and

     6                  (g)     to appeal the imposition of sentence against it.

     7               AGREEMENT TO PLEAD GUILTY AND WAIVE CERTAIN RIGHTS
     8          2.      The defendant knowingly and voluntarily waives:

     9                  (a)     the rights set out in subparagraphs l(b)-(e) above;

    10                  (b)     the right to file any appeal or collateral attack that challenges its

    11          conviction, including but not limited to any appeal or collateral attack raising any

    12          argument that (1) the statute to which it is pleading guilty is unconstitutional or (2) the

    13          admitted conduct does not fall within the scope of such statute; and

    14                  ( c)    the right to file any appeal or collateral attack, including but not limited to

    15          an appeal under 18 U.S.C. § 3742, that challenges the sentence imposed by the Court if

    16          that sentence is consistent with or below the recommended sentence in Paragraph 10 of

    17          this Plea Agreement, regardless of how this sentence is determined by the Court and

    18          regardless of whether the Court reduces the fine pursuant to §8C3.3 of the United States

    19          Sentencing Guidelines ("U.S.S.G.," "Sentencing Guidelines," or "Guidelines"). For

    20          purposes of the waiver of appeal or collateral attack of the sentence, the sentence

    21          imposed is deemed consistent with or below the recommended sentence in Paragraph 10

    22          even if the sentence imposed includes a term of probation if it is otherwise consistent

    23          with or below the recommended sentence in Paragraph 10 unless the term of probation

    24          exceeds the length authorized by 18 U.S.C. § 3561(c). This agreement does not affect the

    25          rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b)-(c).

    26   Nothing in this paragraph, however, will act as a bar to the defendant perfecting any legal

    27   remedies it may otherwise have on appeal or collateral attack respecting claims of ineffective

    28   assistance of counsel or prosecutorial misconduct. The defendant agrees that there is currently



         PLEA AGREEMENT                                     2




                                                                                                           Exhibit 44
                                                                                                          Page 1003
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129804 Page 4
                                     of 20
               Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 3 of 19




     1   no known evidence of ineffective assistance of counsel or prosecutorial misconduct. Pursuant to

     2   Fed. R. Crim. P. 7(b), the defendant will waive indictment and plead guilty to a one-count

     3   Information to be filed in the United States District Court for the Northern District of California.

     4   The Information will charge the defendant with participating in a conspiracy to suppress and

     5   eliminate competition by reaching agreements to fix, raise, and maintain the prices of packaged

     6   seafood sold in the United States beginning at least as early as November 2011 and continuing

     7   through at least as late as December 2013 in violation of the Sherman Antitrust Act, 15 U.S.C. §
     8   I.
     9          3.      The defendant will plead guilty to the criminal charge described in Paragraph 2

    10   above pursuant to the terms of this Plea Agreement and will make a factual admission of guilt to

    11   the Court in accordance with Fed. R. Crim. P. 11, as set forth in Paragraph 4 below.

    12                           FACTUAL BASIS FOR OFFENSE CHARGED
    13          4.      The defendant, through its corporate representatives, has fully discussed the facts

    14   of this case with defense counsel and admits that the following facts are true and undisputed:

    15                  (a)      For purposes of this Plea Agreement, the "relevant period" is that period

    16          beginning at least as early as November 2011 and continuing through at least as late as

    17          December 2013. During the relevant period, the defendant was a corporation organized

    18          and existing under the laws of Delaware. The defendant had its principal place of

    19          business in Pittsburgh, Pennsylvania. During the relevant period, the defendant was a

    20          producer of packaged seafood, was engaged in the sale of packaged seafood in the United

    21          States, and employed 50 or more individuals. For purposes of this Plea Agreement,

    22          packaged seafood consists of canned tuna fish. During the relevant period, the

    23          defendant's sales of packaged seafood affecting U.S. customers totaled at least $600
    24          million.

    25                     (b)   During the relevant period, the defendant, through its officers and
    26          employees, including high-level personnel of the defendant, participated in a conspiracy
    27          among major packaged-seafood-producing firms, the primary purpose of which was to

    28          fix, raise, and maintain the prices of packaged seafood sold in the United States. In



         PLEA AGREEMENT                                    3




                                                                                                         Exhibit 44
                                                                                                        Page 1004
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129805 Page 5
                                     of 20
              Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 4 of 19




              furtherance of the conspiracy, the defendant, through its officers and employees, engaged

     2        in conversations and discussions and attended meetings with representatives of other

     3        major packaged-seafood-producing firms. During these conversations, discussions, and

     4        meetings, agreements and mutual understandings were reached to fix, raise, and maintain

     5        the prices of packaged seafood sold in the United States. Defendant, through its officers

     6        and employees, negotiated prices with customers and issued price announcements for

     7        packaged seafood in accordance with the agreements and mutual understandings reached.

     8               (c)     During the relevant period, packaged seafood sold by one or more of the

     9        conspirator firms, and equipment and supplies necessary to the production and

    10        distribution of packaged seafood, as well as payments for packaged seafood, traveled in

    11        interstate commerce. The business activities of the defendant and its coconspirators in

    12        connection with the production and sale of packaged seafood that was the subject of this

    13        conspiracy were within the flow of, and substantially affected, interstate trade and

    14        commerce.

    15               ( d)    Acts in furtherance of this conspiracy were carried out within the

    16        Northern District of California. The conspiratorial conversations, discussions, and

    17        meetings described above took place in the United States and elsewhere, and one or more

    18        of the conspirators traveled into and out of the District to negotiate and make sales of

    19        packaged seafood that was the subject of this conspiracy to customers in this District.

    20                               ELEMENTS OF THE OFFENSE
    21        5.     The elements of the charged offense are that:

    22               (a)     the conspiracy described in the Information existed at or about the time

    23        alleged;

    24               (b)     the defendant knowingly became a member of the conspiracy; and

    25               (c)     the conspiracy described in the Information either substantially affected

    26        interstate commerce in goods or services or occurred within the flow of interstate

    27        commerce in goods and services.

    28   \\



         PLEA AGREEMENT                                 4




                                                                                                      Exhibit 44
                                                                                                     Page 1005
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129806 Page 6
                                     of 20
               Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 5 of 19




                                      POSSIBLE MAXIMUM SENTENCE
     2          6.      The defendant understands that the statutory maximum penalty which may be
     3   imposed against it upon conviction for a violation of Section One of the Sherman Antitrust Act is
     4   a fine of $100 million (15 U.S.C. § I).
     5          7.      In addition, the defendant understands that:
     6                  (a)     pursuant to U.S.S.G. §8Dl.2(a)(l) or 18 U.S.C. § 356l(c)(l), the Court
     7          may impose a term of probation of at least one year, but not more than five years;
     8                  (b)     pursuant to U.S.S.G. §881.1 or 18 U.S.C. § 3563(6)(2) or§ 3663(a)(3),
     9          the Court may order it to pay restitution to the victims of the offense; and
    10                  (c)    pursuant to 18 U.S.C. § 30 l 3(a)(2)(8), the Court is required to order the
    11          defendant to pay a $400 special assessment upon conviction for the charged crime.
    12                                   SENTENCING GUIDELINES
    13          8.      The defendant understands that the Sentencing Guidelines are advisory, not
    14   mandatory, but that the Court must consider, in determining and imposing sentence, the
    15   Guidelines Manual in effect on the date of sentencing unless that Manual provides for greater
    I6   punishment than the Manual in effect on the last date that the offense of conviction was
    17   committed, in which case the Court must consider the Guidelines Manual in effect on the last
    18   date that the offense of conviction was committed. The parties agree there is no ex post facto
    19   issue under the November I, 2016 Guidelines Manual. The Court must also consider the other
    20   factors set forth in I 8 U.S.C. § 3553(a) in determining and imposing sentence. The defendant
    2I   understands that the Court will make Guidelines determinations by applying a standard of
    22   preponderance of the evidence. The defendant understands that although the Court is not
    23   ultimately bound to impose a sentence within the applicable Guidelines range, its sentence must
    24   be reasonable based upon consideration of all relevant sentencing factors set forth in 18 U .S.C. §
    25   3553(a).
    26   \\
    27   \\
    28   \\



         PLEA AGREEMENT                                   5




                                                                                                        Exhibit 44
                                                                                                       Page 1006
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129807 Page 7
                                     of 20
               Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 6 of 19




                                           SENTENCING AGREEMENT
     2          9.       The United States and the defendant agree that the following Sentencing

     3   Guidelines calculation is correct based on a total volume of commerce attributable to the

     4   defendant of at least $600 million:
                                                                                                  At least
     5           (a) Base Fine: The base fine is 20% of the volume of affected                    $120
                     commerce of at least $600 million (§2Rl.l(d)(l) and §8C2.4(b)).              million
     6
                 (b) Culpability Score
     7
                         1.   Base, §8C2.5(a):                                                       5
     8
                        11.   Involvement in or Tolerance of Criminal Activity,
     9                                                                                            +2
                              §8C2.5(b)(4):
    10
                       III.   Self-Reporting, Cooperation, and Acceptance of
    11                        Responsibility, §8C2.5(g)(2):                                        -2

    12           (c) Total Culpability Score:                                                        5

    13           (d) Minimum and Maximum Multipliers, §8C2.6:                                      1.0-2.0

    14           (e) Minimum and Maximum Fine Range, §8C2.7:                                      At least
                                                                                                  $120-
    15                                                                                            $240
                                                                                                  million
    16

    17            (t) Guidelines fine, §8C3.l(b):                                                 $100
                                                                                                  million
    18
    19   The United States and the defendant agree that U.S.S.G. §8C3. l (b) applies because the minimum

         Guidelines fine is greater than the maximum fine authorized by statute and thus, the maximum

    21   fine authorized by statute, $100 million, is the Guidelines fine.

    22          10.      Pursuant to Fed. R. Crim. P. 11 (c )( 1)(C) and subject to the full, truthful, and

         continuing cooperation of the defendant, as defined in Paragraph 14 of this Plea Agreement, the

         United States and the defendant agree that the appropriate disposition of this case is, and agree to

         recommend jointly that the Court impose, a sentence requiring the defendant to pay to the United

         States: a criminal fine, payable on a schedule and with the applicability of 18 U .S.C.

         § 3612(t)(3)(A) determined by the Court, in an amount of $100 million, unless the defendant

         requests, and the Court imposes, a reduction pursuant to U.S .S.G. §8C3.3 to an amount no less



         PLEA AGREEMENT                                      6




                                                                                                               Exhibit 44
                                                                                                              Page 1007
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129808 Page 8
                                     of 20
               Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 7 of 19




         than $50 million based on a finding of an inability of the defendant to pay the Guidelines fine;
     2   and no order of restitution ("the recommended sentence"). The parties further agree that the only
     3   basis on which the defendant may seek, and the Court may impose, a reduction from a $100
     4   million fine is pursuant to U.S.S.G. §8C3.3 as set forth in Paragraph 11 of this Plea Agreement,
     5   but in no event may the defendant seek, or the Court impose, a reduction resulting in a fine less
     6   than $50 million. As set forth in Paragraph 11 of this Plea Agreement, the government intends to
     7   oppose any such request. The parties agree that there exists no aggravating or mitigating
     8   circumstance of a kind, or to a degree, not adequately taken into consideration by the U.S .
     9   Sentencing Commission in formulating the Sentencing Guidelines justifying a departure pursuant
    IO   to U.S.S.G. §5K2.0. The parties agree not to seek at the sentencing hearing any sentence outside
    11   of the Guidelines range nor any Guidelines adjustment for any reason that is not set forth in this
    12   Plea Agreement.
    13                  (a)    The defendant understands that the Court will order it to pay a $400
    14          special assessment, pursuant to 18 U.S.C. § 3013(a)(2)(8), in addition to any fine
    15          imposed.
    16                  (b)    In light of the civil cases filed against the defendant, including In re:
    17          Packaged Seafood Products Antitrust Litigation, (l 5-md-02670-JLS-MDD), in the
    18          United States District Court, Southern District of California, which potentially provide
    19          for a recovery of a multiple of actual damages, the recommended sentence does not
    20          include a restitution order for the offense charged in the Information.
    21                  (c)    Both parties will recommend that no term of probation be imposed, but the
    22          defendant understands that the Court's denial of this request will not void this Plea
    23          Agreement, unless the Court rejects the recommendation for no order of restitution. If
    24          the Court rejects the recommendation for no order of restitution, the United States and the
    25          defendant agree that this Plea Agreement, except for subparagraph 13(6) below, will be
    26          rendered void and the defendant will be free to withdraw its guilty plea as provided in
    27          subparagraph 13(6).
    28   \\



         PLEA AGREEMENT                                    7




                                                                                                            Exhibit 44
                                                                                                           Page 1008
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129809 Page 9
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 8 of 19




                        (d)      The United States and the defendant jointly submit that this Plea

     2          Agreement, together with the record that will be created by the United States and the

     3          defendant at the plea and sentencing hearings, any additional disclosures or presentence

     4          report required based on a request by the defendant pursuant to U.S.S.G. §8C3.3, and the

     5          further disclosure described in Paragraph 12, will provide sufficient information

     6          concerning the defendant, the crime charged in this case, and the defendant's role in the

     7          crime to enable the meaningful exercise of sentencing authority by the Court under 18

     8          U.S.C. § 3553.

     9           11.    The United States and the defendant agree that the defendant may request a

    10   reduction of the Guidelines fine of $100 million solely pursuant to U.S.S.G. §8C3.3 due to an

    11   alleged inability of the defendant to pay the Guidelines fine, even with a reasonable installment

    12   schedule, without impairing its ability to make restitution to victims or without substantially

    13   jeopardizing its continued viability. The United States intends to oppose any such request. The

    14   parties agree that in no event shall the defendant request a reduction that results in a fine less

    15   than $50 million. The United States and the defendant reserve the right to respond to any factual

    16   inquiries by the Court or Probation Office about such a request.

    17           12.    Subject to the full, truthful, and continuing cooperation of the defendant as

    18   defined in Paragraph 14 of this Plea Agreement, and prior to sentencing in this case, the United

    19   States will fully advise the Court and the Probation Office of the fact, manner, and extent of the

    20   defendant's cooperation and its commitment to prospective cooperation with the United States'

    21   investigation and prosecutions, all material facts relating to the defendant's involvement in the

    22   charged offense, and all other relevant conduct.

    23           13 .   The United States and the defendant understand that the Court retains complete

    24   discretion to accept or reject either party's sentencing recommendation.

    25                  (a)      If the Court does not accept the recommended sentence, the United States
    26          and the defendant agree that this Plea Agreement, except for subparagraph 13(b) below,

    27          will be rendered void.

    28   \\



         PLEA AGREEMENT                                     8




                                                                                                           Exhibit 44
                                                                                                          Page 1009
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129810 Page 10
                                     of 20
                 Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 9 of 19




                         (b) If the Court does not accept the recommended sentence, the defendant will be
      2          free to withdraw its guilty plea (Fed. R. Crim. P. 11 (c)(5) and (d)). If the defendant

      3          withdraws its plea of guilty, this Plea Agreement, the guilty plea, and any statement made

      4          in the course of any proceedings under Fed. R. Crim. P. 11 regarding the guilty plea or

      5          this Plea Agreement or made in the course of plea discussions with an attorney for the

      6          government will not be admissible against the defendant in any criminal or civil

      7          proceeding, except as otherwise provided in Fed. R. Evid. 410. In addition, the defendant

      8          agrees that, if it withdraws its guilty plea pursuant to this subparagraph of this Plea

      9          Agreement, the statute of limitations period for any offense referred to in Paragraph 16 of

     10          this Plea Agreement will be tolled for the period between the date of signature of this

     11          Plea Agreement and the date the defendant withdrew its guilty plea or for a period of

     12          sixty (60) days after the date of signature of this Plea Agreement, whichever period is

     13          greater. The defendant understands that if the Court determines that no reduction from

     14          the Guidelines fine of $100 million is warranted pursuant to U.S.S.G. §8C3.3, this Plea

     15          Agreement will not be rendered void and it will not have a right to withdraw its guilty

     16          plea.

     17                                  DEFENDANT'S COOPERATION
     18           14.    The defendant will cooperate fully and truthfully with the United States in the

     19   prosecution of this case, the current federal investigation of violations of federal antitrust and

    20    related criminal laws involving the production and sale of packaged seafood in the United States,

    21    any federal investigation resulting therefrom, and any litigation or other proceedings arising or

    22    resulting from any such investigation to which the United States is a party ( collectively "Federal

    23    Proceeding"). Federal Proceeding includes, but is not limited to, an investigation, prosecution,

    24    litigation, or other proceeding regarding obstruction of, the making of a false statement or

    25    declaration in, the commission of perjury or subornation of perjury in, the commission of

    26    contempt in, or conspiracy to commit such offenses in, a Federal Proceeding. The full, truthful,

    27    and continuing cooperation of the defendant will include but not be limited to:

    28    \\



          PLEA AGREEMENT                                     9




                                                                                                            Exhibit 44
                                                                                                           Page 1010
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129811 Page 11
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 10 of 19




                         (a)     producing to the United States all documents, information, and other

      2          materials, wherever located, not protected under the attorney-client privilege or the work-

      3          product doctrine, in the possession, custody, or control of the defendant, that are

      4          requested by the United States in connection with any Federal Proceeding; and

      5                  (b)     using its best efforts to secure the full, truthful, and continuing cooperation

      6          of the current directors, officers, and employees of the defendant as may be requested by

      7          the United States, but excluding any individual listed in Paragraph I of Attachment A

      8          filed under seal. Such efforts will include, but not be limited to, making these persons

      9          available at the defendant's expense for interviews and the provision of testimony in

     IO          grand jury, trial, and other judicial proceedings in connection with any Federal

     11          Proceeding. Current directors, officers, and employees are defined for purposes of this

     12          Plea Agreement as individuals who are directors, officers, or employees of the defendant

     13          as of the date of signature of this Plea Agreement.

     14          15.     The full, truthful, and continuing cooperation of the current directors, officers,

     15   and employees of the defendant will be subject to the procedures and protections of this

     16   paragraph, and will include, but not be limited to:

     17                  (a)     producing in the United States all documents, including claimed personal

     18          documents, and other materials, wherever located, not protected under the attorney-client

     19          privilege or the work-product doctrine, that are requested by attorneys and agents of the

     20          United States in connection with any Federal Proceeding;

     21                  (b)     making himself or herself available for interviews in the United States, not

     22          at the expense of the United States, upon the request of attorneys and agents of the United

     23          States in connection with any Federal Proceeding;

     24                  (c)     responding fully and truthfully to all inquiries of the United States in

     25          connection with any Federal Proceeding, without falsely implicating any person or

     26          intentionally withholding any information, subject to the penalties of making a false

     27          statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

     28          1503, et seq.), or conspiracy to commit such offenses;



          PLEA AGREEMENT                                     10




                                                                                                             Exhibit 44
                                                                                                            Page 1011
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129812 Page 12
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 11 of 19




                         (d)     otherwise voluntarily providing the United States with any material or
      2          information not requested in (a) - (c) of this paragraph and not protected under the

      3          attorney-client privilege or work-product doctrine that he or she may have that is related

      4          to any Federal Proceeding;

      5                  (e)     when called upon to do so by the United States in connection with any

      6          Federal Proceeding, testifying in grand jury, trial, and other judicial proceedings in the

      7          United States fully, truthfully, and under oath, subject to the penalties of perjury (18

      8          U.S.C. § 1621 ), making a false statement or declaration in grand jury or court

      9          proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401-402), and obstruction of

     10          justice (18 U .S.C. § 1503, et seq.); and

     11                  (f)     agreeing that, if the agreement not to prosecute him or her in this Plea

     12          Agreement is rendered void under subparagraph 17(c ), the statute of limitations period

     13          for any Relevant Offense, as defined in subparagraph l 7(a), will be tolled as to him or her

     14          for the period between the date of signature of this Plea Agreement and six (6) months

     15          after the date that the United States gave notice of its intent to void its obligations to that

     16          person under this Plea Agreement.

     17   This Paragraph 15 does not apply to any individual listed in Paragraph 1 of Attachment A filed

     18   under seal, regardless of their employment status, or to any former director, officer, or employee

     19   of the defendant.

    20                                  GOVERNMENT'S AGREEMENT
    21           16.     Subject to the full, truthful, and continuing cooperation of the defendant, as

    22    defined in Paragraph 14 of this Plea Agreement, and upon the Court's acceptance of the guilty

    23    plea called for by this Plea Agreement and the imposition of the recommended sentence, the

    24    United States agrees that it will not bring further criminal charges against the defendant for any

    25    act or offense committed before the date of signature of this Plea Agreement that was undertaken

    26    in furtherance of an antitrust conspiracy involving the production or sale of packaged seafood in

    27    the United States. The nonprosecution terms of this paragraph do not apply to (a) any acts of

    28    subornation of perjury (18 U.S.C. § 1622), making a false statement (18 U .S.C. § 1001),



          PLEA AGREEMENT                                     1I




                                                                                                             Exhibit 44
                                                                                                            Page 1012
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129813 Page 13
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 12 of 19




          obstruction of justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or

      2   conspiracy to commit such offenses; (b) civil matters of any kind; (c) any violation of the federal

      3   tax or securities laws or conspiracy to commit such offenses; or (d) any crime of violence.

      4          17.     The United States agrees to the following:

      5                  (a)     upon the Court's acceptance of the guilty plea called for by this Plea

      6          Agreement and the imposition of the recommended sentence and subject to the

      7          exceptions noted in subparagraph l 7(c), the United States agrees that it will not bring

      8          criminal charges against any current director, officer, or employee of the defendant for

      9          any act or offense committed before the date of signature of this Plea Agreement and

     IO          while that person was acting as a director, officer, or employee of the defendant that was

     ll          undertaken in furtherance of an antitrust conspiracy involving the production or sale of

     12          packaged seafood in the United States ("Relevant Offense"), except that the protections

     13          granted in this paragraph do not apply to any individual listed in Paragraph I of

     14          Attachment A filed under seal;

     15                  (b)     should the United States determine that any current director, officer, or

     16          employee of the defendant may have information relevant to any Federal Proceeding, the

     17          United States may request that person's cooperation under the terms of this Plea

     18          Agreement by written request delivered to counsel for the individual (with a copy to the

     19          undersigned counsel for the defendant) or, if the individual is not known by the United

    20           States to be represented, to the undersigned counsel for the defendant;

     21                  (c)    if any person requested to provide cooperation under subparagraph l 7(b)

    22           fails to comply fully with his or her obligations under Paragraph 15, then the terms of this

    23           Plea Agreement as they pertain to that person and the agreement not to prosecute that

    24           person granted in this Plea Agreement will be rendered void, and the United States may

    25           prosecute such person criminally for any federal crime of which the United States has
    26           knowledge, including, but not limited to any Relevant Offense;

    27                   (d)    except as provided in subparagraph I 7(e), information provided by a

     28          person described in subparagraph l 7(b) to the United States under the terms of this Plea



          PLEA AGREEMENT                                   12




                                                                                                           Exhibit 44
                                                                                                          Page 1013
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129814 Page 14
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 13 of 19




                 Agreement pertaining to any Relevant Offense, or any information directly or indirectly

      2          derived from that information, may not be used against that person in a criminal case,

      3          except in a prosecution for perjury or subornation of perjury (18 U.S.C. §§ 1621-22),

      4          making a false statement or declaration ( 18 U.S.C. §§ I 00 I, 1623), obstruction of justice

      5          (18 U.S.C . § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to commit

      6          such offenses;

      7                   (e)     if any person who provides information to the United States under this

      8           Plea Agreement fails to comply fully with his or her obligations under Paragraph 15 of

      9          this Plea Agreement, the agreement in subparagraph l 7(d) not to use that information or

     IO          any information directly or indirectly derived from it against that person in a criminal

     II          case will be rendered void;

     12                   (t)     the nonprosecution terms of this paragraph do not apply to civil matters of

     13          any kind; any violation of the federal tax or securities laws or conspiracy to commit such

     14          offenses; any crime of violence; or perjury or subornation of perjury (18 U.S.C. §§ 1621-

     15          22), making a false statement or declaration ( 18 U .S.C. §§ I 00 I, I 623 ), obstruction of

     16          justice (18 U.S.C. § 1503, et seq.), contempt (18 U.S.C. §§ 401-402), or conspiracy to

     17          commit such offenses; and

     18                   (g)     documents provided under subparagraph I 4(a) and J 5(a) will be deemed

     19           responsive to outstanding grand jury subpoenas issued to the defendant.

     20           18.     The United States agrees that when any person travels to the United States for

     21   interviews, grand jury appearances, or court appearances pursuant to this Plea Agreement, or for

     22   meetings with counsel in preparation therefor, the United States will take no action, based upon

     23   any Relevant Offense, to subject such person to arrest, detention, or service of process, or to

     24   prevent such person from departing the United States. This paragraph does not apply to an

     25   individual's commission of perjury or subornation of perjury ( 18 U .S.C. §§ 1621-22), making a

     26   false statement or declaration ( I 8 U.S.C. §§ I 00 I, 1623), obstruction of justice ( 18 U .S.C . §

     27   1503, et seq.), contempt ( 18 U .S.C. §§ 40 l-402), or conspiracy to commit such offenses.

     28   \\



          PLEA AGREEMENT                                       13




                                                                                                              Exhibit 44
                                                                                                             Page 1014
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129815 Page 15
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 14 of 19




                  19.    The defendant understands that it may be subject to suspension or debarment

      2   action by state or federal agencies other than the United States Department of Justice, Antitrust

      3   Division, based upon the conviction resulting from this Plea Agreement, and that this Plea

      4   Agreement in no way controls what action, if any, other agencies may take. However, the

      5   Antitrust Division agrees that, if requested, it will advise the appropriate officials of any

      6   governmental agency considering such action of the fact, manner, and extent of the cooperation

      7   of the defendant as a matter for that agency to consider before determining what action, if any, to

      8   take. The defendant nevertheless affirms that it wants to plead guilty regardless of any

      9   suspension or debarment consequences of its plea.

     IO                                 REPRESENTATION BY COUNSEL
     11          20.     The defendant has been represented by counsel and is fully satisfied that its

     12   attorneys have provided competent legal representation. The defendant has thoroughly reviewed

     13   this Plea Agreement and acknowledges that counsel has advised it of the nature of the charge,

     14   any possible defenses to the charge, and the nature and range of possible sentences.

     15                                         VOLUNTARY PLEA
     16          21.     The defendant's decision to enter into this Plea Agreement and to tender a plea of

    17    guilty is freely and voluntarily made and is not the result of force, threats, assurances, promises,

     18   or representations other than the representations contained in this Plea Agreement and

    19    Attachment A. The United States has made no promises or representations to the defendant as to

    20    whether the Court will accept or reject the recommendations contained within this Plea

    21    Agreement.

    22                                VIOLATION OF PLEA AGREEMENT
    23           22.     The defendant agrees that, should the United States determine in good faith,

    24    during the period that any Federal Proceeding is pending, that the defendant has failed to provide

    25    full, truthful, and continuing cooperation, as defined in Paragraph 14 of this Plea Agreement, or

    26    has otherwise violated any provision of this Plea Agreement, the United States will notify

    27    counsel for the defendant in writing by personal or overnight delivery, email, or facsimile

    28    transmission and may also notify counsel by telephone of its intention to void any of its



          PLEA AGREEMENT                                     14




                                                                                                           Exhibit 44
                                                                                                          Page 1015
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129816 Page 16
                                     of 20
                Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 15 of 19




          obligations under this Plea Agreement (except its obligations under this paragraph), and the
      2   defendant will be subject to prosecution for any federal crime of which the United States has
      3   knowledge including, but not limited to, the substantive offenses relating to the investigation
      4   resulting in this Plea Agreement. The defendant may seek Court review of any determination

      5   made by the United States under this paragraph to void any of its obligations under this Plea
      6   Agreement. The defendant agrees that, in the event that the United States is released from its

      7   obligations under this Plea Agreement and brings criminal charges against the defendant for any
      8   offense referred to in Paragraph 14 of this Plea Agreement, the statute of limitations period for
      9   such offense will be tolled for the period between the date of signature of this Plea Agreement
     10   and six (6) months after the date the United States gave notice of its intent to void its obligations
     11   under this Plea Agreement.

     12          23.     The defendant understands and agrees that in any further prosecution
     13   of it resulting from the release of the United States from its obligations under this Plea

     14   Agreement because of the defendant's violation of this Plea Agreement, any documents,
     15   statements, information, testimony, or evidence provided by it, or its current directors, officers,

     16   or employees to attorneys or agents of the United States, federal grand juries, or courts, and any
     17   leads derived therefrom, may be used against it. In addition, the defendant unconditionally

     18   waives its right to challenge the use of such evidence in any such further prosecution,
     19   notwithstanding the protections of Fed. R. Evid. 410.

     20                                   ENTIRETY OF AGREEMENT
     21          24.     This Plea Agreement and Attachment A constitute the entire agreement between
     22   the United States and the defendant concerning the disposition of the criminal charge in this case.
     23   This Plea Agreement cannot be modified except in writing, signed by the United States and the
     24   defendant.

     25          25.     The undersigned is authorized to enter this Plea Agreement on behalf of the
     26   defendant as evidenced by the Resolution of the Board of Directors of the defendant attached to,
     27   and incorporated by reference in, this Plea Agreement.

     28   \\



          PLEA AGREEMENT                                     15




                                                                                                           Exhibit 44
                                                                                                          Page 1016
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129817 Page 17
                                     of 20
                 Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 16 of 19




                26.     The undersigned attorneys for the United States have been authorized

   2   by the Attorney General of the United States to enter this Plea Agreement on behalf of the

   3   United States.

   4            27.     A facsimile or PDF signature will be deemed an original signature for the purpose

   5   of executing this Plea Agreement. Multiple signature pages are authorized for the purpose of

   6   executing this Plea Agreement.
                                                              Respectfully submitted,
   7

   8

   9
                                                              BY:
  10
          R. Scott Meece                                            Leslie A. Wulff, Trial Attorney
  11      General Counsel and Senior Vice President                 Micah L. Rubbo. Trial Attorney
          StarKist Co.                                              Andrew Schupanitz. Trial Attorney
  12                                                                Ann Cho Lucas. Trial Attorney
                                                                    United States Department of Justice
  13
                                                                    Antitrust Division
  14
       Dated:                                                 Dated:
  15

  16

  17

  18      Niall E. Lynch
  19      Ashley M. Bauer
          Latham & Watkins LLP
  20      Counsel for StarKist Co.

  21
  22   Dated:

  23
  24
  25
  26

  27
  28



       PLEA AGREEMENT                                    16



                                                                                                      Exhibit 44
                                                                                                     Page 1017
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129818 Page 18
                                     of 20
              Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 17 of 19




                                 UNANIMOUS WRITTEN CONSENT
                                             OF
                                   THE BOARD OF DIRECTORS
                                             OF
                                        STARKISTCO.

                                             October 1, 2018



                The undersigned Directors, constituting the entire Board of Directors (the "Board
         of Directors") of StarKist Co. (the "Corporation"), acting without a meeting pursuant to
         Sections 141 (f) and 161 of the General Corporation Law of the State of Delaware (the
         "DGCL"), hereby take the following actions by unanimous written consent:

                  WHEREAS, it is proposed that the Corporation enter into a Plea Agreement (the
         "Plea Agreement") between the Corporation and the United States of America, through
         the United States Department of Justice (the "United States DOJ"), to plead guilty to a
         one count Information (the "Information") alleging a violation of Section 1 of the
         Sherman Act (the "Sherman Act") involving price fixing allegations in connection with
         shelf stable tuna for the time period commencing as early as November 1, 2011 through
         as late as December 31, 2013;

                 WHEREAS, the anticipated Plea Agreement will require, among other things, the
         payment of a fine in an amount of at least Fifty Million ($50,000,000.00), but not to
         exceed a statutory maximum, One Hundred Million Dollars ($100,000,000.00) (the
         "Fine"), and which shall be decided by and subject to possible adjustment lower than the
         statutory maximum by the Judge, and for the Corporation to cooperate with the United
         States DOJ with respect to its investigation to resolve claims with respect to the Sherman
         Act and as alleged in the Information; and

                 WHEREAS, the Board of Directors hereby deems it advisable and in the best
         interests of the Corporation to approve the execution and delivery of the Plea Agreement
         and payment of the Fine to resolve the allegations set forth in the Information in
         accordance with the terms set forth in the Plea Agreement.

                  NOW THEREFORE, BE IT HEREBY

                 RESOLVED, that terms and provisions of the Plea Agreement and any documents
         ancillary thereto or contemplated therein to which the Corporation is to be a party
         (collectively the "Plea Agreement Documents"), and the performance by the Corporation
         of all of its obligations pursuant to any of the Plea Agreement Documents, including
         payment of the Fine, be, and they hereby are, in all respects authorized, ratified, approved
         and confirmed; and further




         {]2328892.2)




                                                                                                         Exhibit 44
                                                                                                        Page 1018
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129819 Page 19
                                     of 20
            Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 18 of 19




                  RESOLVED, that the entry into, and the execution and delivery of, the Plea
            Agreement and any other of the Plea Agreement Documents is hereby approved by the
            Board of Directors in all respects; and further

                   RESOLVED, that any Director of the Corporation or any officer of the
            Corporation that any director may designate from time to time (individually referred to
            as, an "Authorized Signatory" and collectively as, the "Authorized Signatories") are
            authorized and directed to take all steps necessary to effectuate the entry into, and the
            execution and delivery of, the Plea Agreement and any other Plea Agreement
            Documents; and further

                    RESOLVED, that the Board of Directors hereby authorizes and empowers each
            Authorized Signatory to do and perform, or cause to be done and performed, all such
            acts, deeds and things and to make, execute and/or deliver, or cause to be made, executed
            and/or delivered, all such agreements, amendments, supplements, undertakings,
            documents, waivers, instruments or certificates in the name and on behalf of the
            Corporation, or otherwise as each such officer may deem necessary or appropriate to
            effectuate or carry out fully the purpose and intent of the foregoing resolutions and any of
            the transactions contemplated by the Plea Agreement Documents; and further

                    RESOLVED, that any and all acts, transactions, agreements, certificates,
            statements, reports, documents, instruments or papers previously signed on behalf of the
            Corporation by any director or officer of the Corporation in connection with or in
            furtherance of the foregoing be, and they hereby are, in all respects approved and ratified
            as the true acts and deeds of the Corporation with the same force and effect as if each
            such act, transaction, agreement or certificate had been specifically authorized in advance
            by resolution of the Board of Directors.




                                             [Signature Page Follows]




             {)2328892.2}                                     2




                                                                                                            Exhibit 44
                                                                                                           Page 1019
Case 3:15-md-02670-JLS-MDD Document 1973-46 Filed 09/19/19 PageID.129820 Page 20
                                     of 20
            Case 3:18-cr-00513-EMC Document 24 Filed 11/14/18 Page 19 of 19




                    IN WITNESS WHEREOF, the undersigned members of the Board of Directors of
            StarKist Co. have executed this unanimous written consent as of the date first written
            above.




                                                       Mr. Jaechul Kim




                                                       Mr. Ingu Park




                                                       Mr. Moonsu Park




                                                       Mr. Namjung Kim




                                                        Mr. Jung Ki Ro




                                                       Mr. Andrew Choe




             {)2328892.2)                                  3




                                                                                                      Exhibit 44
                                                                                                     Page 1020
